DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Applicant has filed a terminal disclaimer with respect to US Patent No. 11,190,402.

Authorization for this examiner’s amendment was given by James Bullough on 9/7/2022.

Claims 2, 7, 14, and 18 are amended.
Claim 6 is cancelled.
(Previously Canceled).
(Currently Amended) A computer-implemented method for rolling back model-based provisioned network device configurations comprising:
receiving data associated with a request to transmit a target object request message to a target device selected from a list of target device types, the request to transmit the target object request message including a sequence of request messages for a plurality of target devices defined by a data template sequence of a model-based provisioned data template;
transmitting the target object request message to the target device, the target object request message including configuration parameters specifying create, read, update, and delete (CRUD) semantic operations; and
based on determining that the target object request message was executed unsuccessfully, performing a rollback stack to ensure data integrity by:
retrieving a rollback stack associated with the target object request message, the rollback stack specifying the CRUD semantic operations associated with the configuration parameters,
retrieving pre-configuration data of a target object response message; and
requesting the target device execute the rollback stack based on the pre-configuration data to restore the target device to a pre-request state.
(Previously Presented) The computer-implemented method of claim 2, wherein the target object request message defines capabilities of the target device and the capabilities are stored in a data repository associated with the target device.
(Previously Presented) The computer-implemented method of claim 2, further comprising:
transmitting a retrieval message to the target device; and
receiving the target object response message from the target device in response to the retrieval message, wherein the target object response message comprises pre-configuration data of the target device.
(Previously Presented) The computer-implemented method of claim 4, further comprising storing the pre-configuration data of the target object response message in a cache associated with a model-based provisioned data template, wherein the pre-configuration data of the target object response message is retrieved from the cache.
(Canceled)
(Currently Amended) The computer-implemented method of claim 5, wherein the plurality of target devices defined by the model-based provisioned data template includes a sequence of target device types defined by an operator including at least one of Unified Communications as a Service (UCaaS), Zhone, Video Surveillance as a Service (VSaaS), Packet Data Network Gateway (PGW), Serving Gateway (SGW), Policy and Charging Rules Function (PCRF), Home Subscriber Server (HSS), iNum, and Telecom Application Server (TAS).
(Previously Presented) The computer-implemented method of claim 2, wherein the CRUD semantic operations comprise:
a first object parameter associated with a target device type,
a target device type protocol, and
user-provided data.
(Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving a notification from the target device indicating an outcome of execution of the target object request message; and
determining that the target object request message was executed unsuccessfully based on the notification from the target device.
(Previously Presented) The computer-implemented method of claim 2, further comprising:
receiving additional data associated with an additional request to transmit an additional target object request message to the target device;
transmitting the additional target object request message to the target device, the additional target object request message comprising configuration parameters specifying the CRUD semantic operations; and
based on determining that the target object request message was executed successfully, transmitting the additional target object request message to a second target device from the list of target device types.
(Previously Presented) The computer-implemented method of claim 2, wherein the request that the target device execute the rollback stack includes executing the rollback stack in a reverse order of a rollout stack as an inverse operation of the configuration parameters in the target object request message.
(Previously Presented) The computer-implemented method of claim 2, further comprising transmit a notification indicating unsuccessful execution of the target object request message after restoring the target device to the pre-request state.
(Previously Presented) The computer-implemented method of claim 2, wherein the configuration parameters include an importable form, the importable form being associated with data that is importable from a server into a database.
(Currently Amended) A system comprising:
at least one processor; and
a non-transitory computer memory comprising instructions that, when executed by the at least one processor, cause the system to perform operations of: 
receiving data associated with a request to transmit a target object request message to a target device selected from a list of target device types, the request to transmit the target object request message including a sequence of request messages for a plurality of target devices defined by a data template sequence of a model-based provisioned data template;
transmitting the target object request message to the target device, the target object request message including configuration parameters specifying create, read, update, and delete (CRUD) semantic operations; and
based on determining that the target object request message was executed unsuccessfully, performing a rollback stack to ensure data integrity by:
retrieving a rollback stack associated with the target object request message, the rollback stack specifying CRUD semantic operations associated with the configuration parameters, 
retrieving pre-configuration data of a target object response message; and
requesting the target device execute the rollback stack based on the pre-configuration data to restore the target device to a pre-request state.
(Previously Presented) The system of claim 14, wherein:
the request that the target device execute the rollback stack includes executing the rollback stack in a reverse order of a rollout stack as an inverse operation of the configuration parameters in the target object request message; and
the inverse operation has a plurality of parameter types, each of the plurality of parameter types including an operator-defined function that defines additional parameter fields beyond those in the target object request message.
(Previously Presented) The system of claim 14, wherein transmitting the target object request message comprises a target-device specific operation capable of preserving the pre-configuration data associated with the target device.
(Previously Presented) The system of claim 14, wherein receiving the data associated with the request to transmit the target object request message further includes determining whether auto-routing of a target device type is enabled within a model-based provisioned data template.
(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor, cause a computer device to device perform operations of:
receiving data associated with a request to transmit a target object request message to a target device selected from a list of target device types, the request to transmit the target object request message including a sequence of request messages for a plurality of target devices defined by a data template sequence of a model-based provisioned data template;
transmitting the target object request message to the target device, the target object request message including configuration parameters specifying create, read, update, and delete (CRUD) semantic operations; and
based on determining that the target object request message was executed unsuccessfully, performing a rollback stack to ensure data integrity by:
retrieving a rollback stack associated with the target object request message, the rollback stack specifying CRUD semantic operations associated with the configuration parameters, 
retrieving pre-configuration data of a target object response message; and
requesting the target device execute the rollback stack based on the pre-configuration data to restore the target device to a pre-request state.
(Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein:
the request that the target device execute the rollback stack includes executing the rollback stack as an operator-defined function according to an order specified by an operator-defined operation; and
the operator-defined operation includes a plurality of formula parameter types customized at a time of operation.
(Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein a target device type protocol of the CRUD semantic operations comprises at least one of representation state transfer (REST) protocol, structured query language (SQL) protocol, simple object access protocol (SOAP), secure files transfer protocol/secure shell protocol (SFTP/SSH), simple network management protocol (SNMP), and network and configuration protocol (NETCONF).
(Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein a first object parameter of the CRUD semantic operations further includes a plurality of vendor schema objects in a list associated with a target device type. 

Allowable Subject Matter

Claims 2-5 and 7-21 are allowed.


Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449